Citation Nr: 1629211	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left eye scotoma prior to April 10, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected left eye scotoma beginning April 10, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from December 1975 to December 1978.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California in which the RO granted the appellant's claim of entitlement to service connection for a left eye scotoma and assigned a 10 percent evaluation, effective from February 6, 2008.  

When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  The Veteran is appealing the initial rating that was assigned to the left eye disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  Here, in a March 2015 rating decision issued while the case was in appellate status, the RO increased the rating for the left eye scotoma from 10 percent to 20 percent, effective from April 10, 2009; this resulted in a staged rating.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Therefore, the issues on appeal are as listed on the title page.

During the pendency of the appeal, the VA amended the schedular criteria for evaluating eye disabilities.  See 73 FR 66550 (November 10, 2008) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, Diagnostic Codes 6001 to 6091 (2015).  The amended regulations, however, apply only to claims received by VA on or after December 10, 2008.  Here, this matter arises from the Veteran's original claim filed in February 2008.  As such, the Veteran's claim pre-dates the amendment, and the amended version of the eye regulations is not applicable to this case. 

Also during the pendency of this appeal, the rating criteria for paired organs delineated in 38 C.F.R. § 3.383 were changed pursuant to Public Law 110-157, effective December 26, 2007.  As previously noted, this matter arises from the Veteran's original claim filed in February 2008.  As such, the amended version of 38 C.F.R. § 3.383 is applicable to the Veteran's claim. 

The Veteran was scheduled for a Travel Board hearing in February 2012; however, he failed to appear and he has not provided any reason as to why he failed to appear.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board most recently remanded the case for additional development in August 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left eye is service-connected, but his right eye is not.

2.  Throughout the appeal period, the corrected visual acuity of the Veteran's left eye attributable to the service-connected scotoma has been 20/200.

3.  Throughout the appeal period, the corrected visual acuity of the Veteran's nonservice-connected right eye has been 20/40 or better.

4.  The unilateral field of vision for the left eye has not been less than or equal to 45 degrees at any time during the appeal period.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent disability evaluation for the service-connected left eye scotoma have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.2, 4.7, 4.10, 4.14 (2015); 38 C.F.R. §§ 4.75-4.80, 4.83-4.84a (Diagnostic Codes 6061-6081) (2008).

2.  The criteria for an initial disability evaluation in excess of 20 percent for the service-connected left eye scotoma have not been met at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.2, 4.7, 4.10, 4.14 (2015); 38 C.F.R. §§ 4.75-4.80, 4.83-4.84a (Diagnostic Codes 6061-6081) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased rating for his service-connected left eye scotoma.  He maintains that he has much difficulty seeing due to the service-connected left eye disability.  

I. Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 U.S.C.A. §38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's left eye claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  A letter to the appellant from VA, dated in August 2008, contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the appellant was afforded a VA eye examination in November 2014, with an addendum dated in October 2015.  While the January 2016 supplemental statement of the case reflects the RO reviewed additional VA treatment records dated from September 2015 to January 2016 not associated with the file, the Board finds it unnecessary to further delay a decision in this case for another remand to retrieve these records as there is sufficient medical evidence of record to decide the claim.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The November 2014 VA eye examination was conducted by a medical professional, an eye specialist, and the associated report with an October 2015 addendum reflects review of the appellant's history.  The examination included reports of the appellant's symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiner was able to assess and record the condition of the appellant's left eye scotoma disability, including visual acuity and field of vision. 

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2015 Board remand, VA medical treatment records were obtained and added to the evidence of record.  The RO also obtained an addendum to the report from the examiner who conducted the VA eye examination in November 2014.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for vision loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II. The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

The Veteran is appealing the initial rating that was assigned.  As such, VA must consider whether staged ratings are warranted for any periods since the effective date of service connection when the disability was more severe than at others.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran submitted a claim for service connection for a left eye disorder in February 2008.  He was afforded a VA visual examination in January 2009; the examiner reviewed the claims file.  At that time there were no private or VA eye clinic records available.  The examiner reviewed the Veteran's history of orbital surgery from left eye trauma and reconstructive surgery in service in 1978.  The examiner noted clinical documentation of the presence of scarring and a scotoma of the left eye and the Veteran reported that he had commotio retinae following orbital trauma.  He also said that he had central vision loss and depth perception loss since 1978, and that his left eye occasionally hurt.  He said that his central vision had been stable for 31 years, but in the previous couple of years he had noticed his vision seemed to be fuzzy around the central scotoma.  The Veteran reported that he had worked as a carpenter; however, he had been unemployed for one year due to the economy. 

On physical examination, the Veteran did not have keratoconus; his vision was not worse than 5/200; and there was not more than four diopters of spherical correction between the eyes.  His right eye uncorrected distance vision was 20/20 and his right eye uncorrected near vision was 20/25+3, with corrected near vision to 20/20.  His left eye uncorrected and corrected distance vision was limited to counting fingers at one foot, while his uncorrected and corrected near vision was 20/800 ecc (endothelial cell count).  Visual field examination showed that there was a defect; however, homonymous hemianopsia was not present.  Scotoma was present in the left eye, centrally located, approximately 10 to 15 degrees central, second area of enlarged blind spot.  Accommodation was not normal as there was presbyopia.  Tonometry showed right and left eye pressure was 17.  The examiner indicated that the Veteran had RPE mottling within the macular area of the left eye, and opined that he could not determine if this was a result of the 1978 trauma without resorting to speculation.  

Goldmann visual field testing revealed the following results for the left eye: 65 degrees of temporal vision; a normal field of vision temporally is 85 degrees.  75 degrees of down temporally vision; normal vision down temporally is 85 degrees.  75 degrees of down vision; the normal field of vision down is 65.  40 degrees of vision down nasally; normal vision down nasally is 50 degrees.  40 degrees of nasal vision; normal vision nasally is 60 degrees.  40 degrees of vision up nasally; normal vision up nasally is 55 degrees.  35 degrees of up vision; normal vision up is 45 degrees.  35 degrees of up temporally; normal vision up temporally is 55 degrees.  The total remaining visual field for the left eye is 400.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The left eye results yield an average contraction to 50 degrees.  Likewise, the results for the right eye showed an average contraction to 56 degrees.  

The evidence of record includes a February 2010 letter from a private optometrist. The private optometrist wrote that the Veteran had reported that his left eye vision was blurry and that the Veteran's uncorrected distance vision was 20/15 in the right eye.  His distance vision was hand motion in the left eye.  There was no improvement in visual acuity in the left eye with pin hole testing.  The Veteran was also unable to respond to subjective refraction testing.  Confrontation fields were restricted in the right eye and restricted peripherally in all meridians in the left eye.  There was a cataract in the Veteran's left eye and cataract surgery was recommended. 

Review of VA treatment records reveals that, in March 2010, the Veteran's vision was 20/20 in the right eye and 20/LP (light perception) in the left eye.  In May 2010, his right eye vision was 20/20 and his left eye was light perception.  The Veteran underwent a cataract extraction of the left eye with intraocular lens implant in July 2010.  One day after the operation, the Veteran's uncorrected vision in the left eye was 20/400.  One week after the operation, the Veteran reported that he had better peripheral vision in the left eye; he had uncorrected 20/200 vision in the left eye.  

In June 2012, the Veteran was afforded a VA eye examination with Goldmann Visual Field Test (GMVF).  The testing revealed the following results for the left eye: 85 degrees of temporal vision; a normal field of vision temporally is 85 degrees.  70 degrees of down temporally vision; normal vision down temporally is 85 degrees.  60 degrees of down vision; the normal field of vision down is 65.  35 degrees of vision down nasally; normal vision down nasally is 50 degrees.  45 degrees of nasal vision; normal vision nasally is 60 degrees.  30 degrees of vision up nasally; normal vision up nasally is 55 degrees.  25 degrees of up vision; normal vision up is 45 degrees.  35 degrees of up temporally; normal vision up temporally is 55 degrees.  The total remaining visual field for the left eye is 385.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The left eye results yield an average contraction to 48 degrees.  Likewise, the results for the right eye showed an average contraction to 55 degrees.  

The Veteran was afforded another VA eye examination in November 2014; the examiner reviewed the claims file.  The Veteran reported having poor vision in the left eye since the in-service injury; he also reported undergoing left eye cataract surgery.  The examiner noted that the reduced visual acuity in the left eye present at the time of the examination was the result of the Veteran's scotoma; the scotoma correlated to the clinical finding of a central macular scar.  GMVF testing revealed the following results for the left eye: 65 degrees of temporal vision; a normal field of vision temporally is 85 degrees.  80 degrees of down temporally vision; normal vision down temporally is 85 degrees.  70 degrees of down vision; the normal field of vision down is 65.  40 degrees of vision down nasally; normal vision down nasally is 50 degrees.  50 degrees of nasal vision; normal vision nasally is 60 degrees.  40 degrees of vision up nasally; normal vision up nasally is 55 degrees.  40 degrees of up vision; normal vision up is 45 degrees.  50 degrees of up temporally; normal vision up temporally is 55 degrees.  The total remaining visual field for the left eye is 430.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The left eye results yield an average contraction to 54 degrees.  Likewise, the results for the right eye showed an average contraction to 48 degrees.  

In an October 2015 addendum to the November 2014 VA eye examination report, the VA examiner stated that the Veteran's best corrected vision in his eye was 20/200 on October 11, 1978.  The examiner further stated that the reported best corrected visual acuity in the left eye prior to the development of the cataract was 20/200 and that the reported best corrected visual acuity in the left eye after the cataract surgery was 20/200.  Therefore, the examiner concluded that any documented visual acuity worse than 20/200, to include light perception vision, was due to the cataract.

As previously noted, the schedular criteria for evaluating eye-related disabilities were amended during the pendency of this appeal unless a veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66543-50 (November 10, 2008).  The amended regulations apply only to claims received by VA on or after December 10, 2008.  Id. at 66544.  Because the Veteran's initial claim for service connection was filed in February 2008, the amended regulations are not applicable to his current appeal as his disagreement is with the initial rating assigned.  In addition, the Veteran has not asked that the amended regulation be applied.  Therefore, the Board must consider the claims on appeal under the criteria for evaluating eye-related disabilities that were in effect prior to December 10, 2008.

Under the pre-December 2008 version of the rating criteria, Diagnostic Code 6081 pertained to a unilateral scotoma and provided for a minimum rating of 10 percent.  38 C.F.R. § 4.79, Diagnostic Code 6081 (2008).  Otherwise, a unilateral scotoma was to be rated on the basis of loss of visual acuity or impairment of field vision, whichever provided the higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6081 (2008).  The Note associated with that Diagnostic Code stated that such ratings are not to be combined.  Id.  

Regarding impairment of field vision under the pre-December 2008 version of the rating criteria, 38 C.F.R. § 4.76a explained how ratings were to be assigned based on impairment of field vision.  In particular, the extent of visual field contraction in each eye was determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields that were given in Table III.  The degrees lost were then added together to determine total degrees lost.  This total was then subtracted from 500.  The difference represented the total remaining degrees of visual field.  The difference divided by 8 represented the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees. 

Diagnostic Code 6080 (2008) provided that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, was to be rated as 10 percent disabling or as equivalent to visual acuity of 20/50. Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, was to be rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, was to be rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, was to be rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  Unilateral concentric contraction of the visual fields to 5 degrees, was to be rated as 30 percent disabling or as equivalent to visual acuity of 5/200.  Unilateral visual loss of the nasal half of the field, was to be rated as 10 percent disabling, or as equivalent to 20/50.  Unilateral visual loss of the temporal half of the field, was to be rated as 10 percent disabling, or as equivalent to 20/70.  Impairment of field vision by homonymous hemianopsia was to be rated as 30 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Under the pre-December 2008 version of the rating criteria, the severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity was evaluated from noncompensable to 100 percent disabling based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A 20 percent disability rating was warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye was correctable to 15/200 and vision in the other eye was correctable to 20/40; (2) when vision in one eye was correctable to 20/200 and vision in the other eye was correctable to 20/40; (3) when vision in one eye is correctable to 20/100 and vision in the other eye was correctable to 20/50; or (4) when vision in one eye was correctable to 20/70 and vision in the other eye was correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating was warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes was correctable to 20/70; (2) when vision in one eye was correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye was correctable to 20/50; (4) when vision in one eye was correctable to 15/200 and vision in the other eye was correctable to 20/50; (5) when vision in one eye was correctable to 10/200 and vision in the other eye was correctable to 20/40; or (6) when vision in one eye was correctable to 5/200 and vision in the other eye was correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

Under the rating criteria in effect in February 2008 (the date of the Veteran's claim), when service connection was in effect for only one eye and a veteran had blindness in the nonservice-connected eye, the eyes would be evaluated as if both disabilities had been service-connected only when the veteran had blindness the service-connected eye.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. § 3.383 (2008).  Absent total blindness, visual acuity in the nonservice-connected eye was considered to be normal (20/40 or better) irrespective of any vision disability in that eye.  Id.; Villano v. Brown, 10 Vet. App. 248, 250 (1997).  See also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).

However, the criteria were changed slightly pursuant to revision of Public Law 110-157, effective December 26, 2007.  See 73 FR 11481 (March 18, 2009).  As a result of the revision, compensation became payable for the combinations of service-connected and nonservice-connected disabilities of impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability was not the result of a veteran's own willful misconduct.  The impairment of vision in each eye had to be rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye has to be 20 degrees or less.  38 C.F.R. § 3.383(a) (2009).  In this case, the right eye has never been rated at a visual acuity worse than 20/40 and neither eye had had a peripheral field of vision of 20 degrees or less.  Therefore, special consideration under the provisions of 38 C.F.R. § 3.383 (2009) is not warranted.

Furthermore, when rating impairment of visual acuity and visual impairment when only one eye was service-connected, the combined ratings for disabilities of the one service-connected eye could not exceed the amount for total loss of vision of that eye under the old rating criteria unless there was an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 

In this case, the Veteran's service-connected left eye scotoma was initially evaluated as 10 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code (Diagnostic Code) 6080, which pertains to impairment of field vision.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2008).  In a March 2015 rating decision, the RO increased the left eye disability evaluation to 20 percent pursuant to the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  Under this Diagnostic Code, a 20 percent evaluation is warranted where vision in one eye was 20/200 and vision in the other eye was 20/40.  The Board notes that a 20 percent evaluation was also warranted based on vision in one eye of 20/200 and vision in the other eye of 20/40 under Diagnostic Code 6077, 38 C.F.R. § 4.84a (2008).

After considering the evidence of record under the pertinent laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 20 percent, but not greater, for his left eye scotoma.  As the VA medical opinion of October 2015 pointed out, the Veteran's left eye visual impairment due to the scotoma has been reflected by a visual acuity of 20/200 throughout the appeal period.  Therefore, a 20 percent evaluation, based on a best corrected vision of 20/200 in the left eye with best corrected vision of 20/40 in the nonservice-connected right eye, is appropriate under Diagnostic Code 6077 (2008), effective February 6, 2008.  A 20 percent rating most closely approximates the appellant's impairment due to the left eye disability, and his current visual impairment is not severe enough to merit an initial rating in excess of 20 percent beginning in February 2008.  The findings for the next higher evaluation of 30 percent have not been demonstrated in the clinical evidence of record.  In particular, the Veteran has not exhibited visual acuity of 5/200 in the left eye (Diagnostic Code 6074) or visual acuity of 10/200 in the left eye (Diagnostic Code 6077); in each instance, the right eye would be considered to be 20/40.  In addition, the Veteran has not demonstrated unilateral concentric contraction of his left eye visual field to 5 degrees.  

The Board notes that a separate 10 percent rating under various eye diagnostic codes, for example under Diagnostic Code 6011 (retina, localized scars, atrophy or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image) may not be provided due to the law against pyramiding.  See 38 C.F.R. § 4.14.  The Veteran's left eye disability is manifested by the "hole" in his vision as a result of the scar/scotoma.  To provide two separate ratings for this one impairment would be pyramiding.  

The preponderance of the most probative evidence is against the assignment of a higher initial schedular rating in excess of 20 percent for the left eye disability.  The findings needed for the next higher schedular rating for the left eye disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of an increased rating in excess of 20 percent for the left eye scotoma disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his left eye disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the left eye disability since service connection was granted.  Based upon the record, the Board finds that at no time during the claim/appellate period has the service-connected left eye scotoma been more disabling than as currently rated (20%).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board does not find that referral for extraschedular consideration is warranted, as the appellant's symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the assigned schedular evaluation for the service-connected left eye disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left eye disability, with the established criteria found in the rating schedule for eye disabilities shows that the rating criteria reasonably describe the Veteran's disability level.  His left eye disability is rated based on the extent of the visual impairment it causes.  The Board finds that the Veteran has not described exceptional or unusual features associated with his left eye disability.  Clearly the Veteran's left eye disability causes some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his eye disability.  

Thus, all of the eye impairment was contemplated by the Rating Schedule, and was taken into consideration when assigning the Veteran's initial 20 percent rating.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38§ C.F.R. 3.321(b)(1) is not warranted. 

Further, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition - especially in light of the fact that the appellant's only other service-connected disability is hemorrhoids that have already been assigned a 10 percent evaluation.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board notes that the issue of unemployability has not been raised by the record.


ORDER

An initial schedular rating of 20 percent for the service-connected left scotoma is granted, beginning February 6, 2008, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for the service connected left eye scotoma is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


